DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “greater than 10 grams”, and the claim also recites “greater than 15 grams” or “greater than 20 grams” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 10, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) as evidenced by of CSUN (Introduction to wastewater Treatment, 2003) in view of Brobst (EPA Region VIII, 1999) and Chung et al. (US Patent Publication No. 2016/0023928 A1).


    PNG
    media_image1.png
    688
    485
    media_image1.png
    Greyscale
In regard to claim 1, Fergen discloses a process for improving the de-waterability [Abstract] of biosolids cake that is produced by processing the wastewater sediment [Column 4, line 1] in a digester (4) to provide the biosolids cake (e.g. acid digested) [Column 3, lines 5-7] having an initial biosolids content of (typically) 20% [Column 1, lines 33-34], wherein the biosolids is, for example, a wastewater sediment [Column 4, line 1] and it necessarily follows that the wastewater sediment has been subjected to a de-watering step [See CSUN demonstrating sediment is separated from water in the influent wastewater primary settling basin, Pgs. 1-2] the process comprising the following steps [Fig. 1]:
placing the biosolids cake from the digester in a reactor (e.g. reaction vessel 8) [Column 3, lines 5-10]
raising and holding the pH of the biosolids cake to 11 or higher (e.g. a pH of 11.5 or 12 for 22 hour or 2 hours, respectively) [Column 3, lines 30-34] by intermixing the biosolids cake with a predetermined amount of an alkali (e.g. base or additional base) [Column 3, lines 9-16] to provide modified biosolids cake in the reactor;
raising and holding the temperature of the modified biosolids cake to at least 70 degrees Celsius [Column 3, lines 25-28] for a predetermined time period (e.g. 30 minutes) [Column 3, line 27], to provide a treated biosolids cake in the reactor; 
in a separator (e.g. de-watering device, 12), separating the treated into a liquid fraction of the treated biosolids cake and a solids-containing fraction, thereof, that inherently has a product biosolids content [Column 3, lines 17-20];
the heated liquid fraction (16) is fed back into the process (e.g. reaction vessel) in Fig. 2; and
wherein the biosolids cake is treated by a combination of steps (b) and (c) for a period of time sufficient for the solids-containing fraction to have a biosolids content thereof that is greater than the initial biosolids content (e.g. 80 percent solids) [Column 3, lines 30-34].

The Fergen reference does not explicitly disclose a temperature in step (c) of at least 80°C.

Brobst is directed to biosolids management, including pathogen treatment processes and temperatures [Page 1.1-13]. A processes to significantly reduce pathogens of sewage sludge can include pasteurization, in which the temperature of the material is maintained at 70°C or higher [Page 1.1-14]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the well-known pathogen treatment process of pasteurization at the claimed temperature in Fergen’s treatment process. One of ordinary skill in the art would have been motivated to do so because pasteurization is a well-known pathogen treatment process technique usable to obtain a minimum level of Class B pathogen requirements [Page 1.1-13]. This is the minimum requirement when sewage materials are used for land application (e.g. as a fertilizer as described by Fergen).

Fergen does not explicitly teach feeding the liquid fraction back to the digester. 

Chung et al. is directed to methods and systems for digestion of organic waste material [Abstract]. In the Chung reference, digested waste is conducted to a separator system, where liquids are 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the liquid fraction separated from the solid fraction by the Fergen system back to the digester. One of ordinary skill in the art would have been motivated to do so because recirculation allows capture of microbes which may be present in the separated liquid [Paragraph 0085]. In this way, the system operator can recirculate the liquid, containing microbes, to accelerate digestion [Paragraph 0117].

In regard to claim 3, Fergen discloses an initial biosolids content of (typically) 20% [Column 1, lines 33-34] and a final solids-containing fraction to have a biosolids content thereof that is more than 10% greater than the initial biosolids content (e.g. 80 percent solids) [Column 3, lines 30-34].

In regard to claim 7, Fergen disclose a solids-containing fraction that is a solid (e.g. precipitate), that is then dried (14) and wherein the solids-containing fraction is dried for use as a fertilizer [Column 4, lines 20-27].

In regard to claim 10, the Fergen reference discloses a process in the absence of any mechanical shearing methods and therefore meets the limitations of the claims.

In regard to claim 13, Fergen disclose an alkali material such as CaO, Ca(OH)2, or hydrated lime [Column 4, lines 32-34].

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) as evidenced by of CSUN (Introduction to wastewater Treatment, 2003) in view of Brobst (EPA Region VIII, 1999) and Chung et al. (US Patent Publication No. 2016/0023928 A1) and further in view of Genevieve (North Coast Gardening, 2015).

In regard to claim 9, the Fergen reference discloses a dry, granular fertilizer product [Column 2, line 66] but does not disclose forming a fertilizer liquid.

Genevieve is directed to methods of making a liquid fertilizer from a granular fertilizer. The process involves:
rehydrating solids-containing granular fertilizer by mixing with liquid water [Page 2]; and
utilizing the fertilizing liquid as a fertilizer [Page 1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rehydrate Fergen’s dry granular fertilizer because liquid fertilizer is fast acting,  works well in cold weather, and dogs won’t eat it [Pages 1-2]. One of ordinary skill in the art would have been motivated to do so because it is common to choose from one of two forms of fertilizer (e.g. a solid or liquid) for agricultural application as needed or desired.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) as evidenced by of CSUN (Introduction to wastewater Treatment, 2003) in view of Brobst (EPA Region VIII, 1999) and Chung et al. (US Patent Publication No. 2016/0023928 A1) and further in view of Carlinet (Watercare, 2017).

In regard to claims 14-15, Fergen does not disclose the ratio of calcium hydroxide to biosolids cake. The reference does not disclose the amount of “alkali other than calcium hydroxide”.

The Carlinet reference is directed to alkaline stabilization of biosolids [Abstract]. Lime (calcium hydroxide) addition increases the pH of the biosolids to 12 to comply with the requirements for pathogen reduction [Section 2.2]. Different blends of lime and additives (e.g. lime kiln dust) are utilized to raise biosolids pH [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use varying amount amounts of calcium hydroxide and additional alkali additive to raise the pH to the required level. One of ordinary skill in the art would have been motivated to do so to reduce operational costs by decreasing the required amount of lime [Abstract]. Generally, differences in concentration or temperature will not support the patentability of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) as evidenced by of CSUN (Introduction to wastewater Treatment, 2003) in view of Lenntech (Phosphorous removal from wastewater, 2006).

In regard to claim 20, Fergen discloses a process for improving the de-waterability [Abstract] of biosolids cake that is produced by processing wastewater sediment [Column 4, line 1] (it necessarily follows that the wastewater sediment has been subjected to a de-watering step [See CSUN demonstrating sediment is separated from water in the influent wastewater primary settling basin, Pgs. 1-2]) in a digester (4) to provide the biosolids cake (e.g. acid digested) [Column 3, lines 5-7] having an initial biosolids content of (typically) 20% [Column 1, lines 33-34], the process comprising the following steps illustrated in [Fig. 1]:
placing the biosolids cake from the digester in a reactor (e.g. reaction vessel 8) [Column 3, lines 5-10];
forming a modified biosolids cake by adding a quantity of alkali (e.g. Cao or Ca(OH)2) [Column 4, lines 31-34] to raise the pH of the biosolids cake to 11 or higher [Column 3, lines 30-34] forming insoluble precipitates [Column 4, lines 20-21];
heating the modified biosolids cake to at least 70 degrees Celsius [Column 3, lines 25-28] for a predetermined time period (e.g. 30 minutes) [Column 3, line 27], to form insoluble precipitates [Column 4, lines 20-21]; and 
dewatering the heated modified biosolids cake in a de-watering device (12), to separate a liquid fraction of the treated biosolids cake and a solids-containing fraction.

While the Fergen reference does not explicitly teach phosphorous in the biosolids to form calcium phosphate precipitate, Lenntech is directed to controlling phosphorus discharged from wastewater treatment plants [First Paragraph]. Municipal wastewater contains from 5 to 20 mg/l phosphorous [Paragraph 3]. Chemical precipitation is used to remove phosphate by the addition of calcium, usually in the form of Ca(OH)2. As pH of the material increases beyond 10, calcium phosphate precipitates [Page 1, Reactions].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to precipitate phosphorous, which is inherently present in Fergen’s wastewater sediment biosolids. One of ordinary skill in the art would have been motivated to do so by Fergen’s addition of calcium hydroxide [Column 4, lines 31-34], which Lenntech demonstrates will precipitate calcium phosphate, raises pH to above 10 [Column 3, lines 30-34] forming insoluble precipitates [Column 4, lines 20-21].

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) as evidenced by of CSUN (Introduction to wastewater Treatment, 2003) in view of Lenntech (Phosphorous removal from wastewater, 2006) and further in view of Chung et al. (US Patent Publication No. 2016/0023928 A1).
In regard to claim 21, Fergen teaches a step wherein the heated liquid fraction (16) is fed back into the process (e.g. reaction vessel) in Fig. 2.



Chung et al. is directed to methods and systems for digestion of organic waste material [Abstract]. In the Chung reference, digested waste is conducted to a separator system, where liquids are separated from solids [Paragraph 0026]. The liquid exiting the separator system is recirculated back to the bioreactor (e.g. digester) [Paragraph 0079].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the liquid fraction separated from the solid fraction by the Fergen system back to the digester. One of ordinary skill in the art would have been motivated to do so because recirculation allows capture of microbes which may be present in the separated liquid [Paragraph 0085]. In this way, the system operator can recirculate the liquid, containing microbes, to accelerate digestion [Paragraph 0117].

In regard to claim 22, the Fergen reference does not explicitly disclose wherein the solids fraction has a volume that is at least 30% less than the initial volume of the biosolids cake, however, Fergen discloses forming a solids-containing fraction having 80 percent solids [Column 3, lines 30-34] by subjecting to a dewatering process (12) and a drying process (14). Fergen describes the original sludge mixture, which has a pudding-like consistence, ends up as a solid, wet, sand-like precipitate [Column 4, lines 42-45]. It would have been obvious to one of ordinary skill in the art that removal of water within the ranges discloses by Fergen would result in a loss of at least 30% volume.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         January 12, 2022